 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 175 
In the House of Representatives, U. S.,

October 22, 2009
 
RESOLUTION 
Condemning the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights. 
 
 
Whereas in 1982, 1984, 1988, 1990, 1992, 1994, 1996, 2000, 2006, and 2008, Congress declared that it deplored the religious persecution by the Government of Iran of the Baha’i community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha’i faith;  
Whereas in November 2007, the Iranian Ministry of Information in Shiraz jailed Baha’is Ms. Raha Sabet, 33, Mr. Sasan Taqva, 32, and Ms. Haleh Roohi, 29 for ostensibly “indirectly teaching the Baha’i Faith” and “engaging in anti-government propaganda” while educating underprivileged children and gave them 4-year prison terms, which they are serving;   
Whereas Ms. Sabet, Mr. Taqva, and Ms. Rooshi were targeted solely on the basis of their religion;  
Whereas, on January 23, 2008, the United States Department of State released a statement urging the Iranian regime to release all individuals held without due process and a fair trial, including the 3 young Baha’is being held in an Iranian Ministry of Intelligence detention center in Shiraz;  
Whereas in March and May of 2008, Iranian intelligence officials in Mashhad and Tehran arrested and imprisoned Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm, the members of the coordinating group for the Baha’i community in Iran; 
Whereas these seven leaders have been imprisoned for well over a year and are yet to stand trial, the trial having been delayed multiple times; 
Whereas official Iranian media has announced they will face charges of espionage for Israel, insulting religious sanctities and propaganda against the Islamic Republic;  
Whereas these seven Baha’i leaders were targeted solely on the basis of their religion; and  
Whereas the Government of Iran is party to the International Covenants on Human Rights: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the Government of Iran for its state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights;  
(2)calls on the Government of Iran to immediately release the seven leaders and all other prisoners held solely on account of their religion, including: Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, Mr. Vahid Tizfahm, Ms. Raha Sabet, Mr. Sasan Taqva, and Ms. Haleh Roohi; and  
(3)calls on the President and Secretary of State, in cooperation with responsible nations, to immediately condemn Iran’s continued violation of human rights and demand the immediate release of prisoners held solely on account of their religion, including Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, Mr. Vahid Tizfahm, Ms. Raha Sabet, Mr. Sasan Taqva, and Ms. Haleh Roohi.  
 
Lorraine C. Miller,Clerk.
